NUMBER 13-05-640-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG 

                                                                                                     

ARTURO PEREZ,                                                                            Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                                    Appellee.
                                                                                                     

On appeal from the 36th District
Court 
of San Patricio County, Texas.
                                                                                  
                  
MEMORANDUM OPINION[1]
 
                      Before
Justices Hinojosa, Rodriguez and Garza
                        Memorandum
Opinion by Justice Rodriguez
 




Appellant, Arturo
Perez, was charged by indictment with one count of aggravated sexual assault of
a child.  See Tex. Pen. Code
Ann. ' 22.021 (Vernon 2003
& Supp. 2005).  Pursuant to a plea
bargain agreement, appellant pled guilty.
The trial court accepted appellant's plea, deferred adjudication of his
guilt, placed him on community supervision for ten years, and fined him
$5,000.  The State filed a motion to
revoke appellant's probation and to adjudicate his guilt based on
appellant's  violations of conditions of
his probation.  Appellant pled true to
the allegations in the State's motion. 
At the hearing on the motion, the trial court found the allegations to
be true, adjudicated appellant guilty, and sentenced him to ten years'
confinement in the Texas Department of Criminal Justice-Institutional
Division.  The trial court has certified
that this is not a plea-bargain case, and the defendant has the right of
appeal.  See Tex. R. App. P. 25.2(a)(2).
Appellant's counsel
has filed an Anders brief.  We
affirm.
I.  Compliance with Anders v. California




Appellant's counsel
has filed an Anders brief in which he has concluded there are no
arguable grounds for appeal and has moved to withdraw from the case.  See Anders v. California, 386 U.S.
738, 744 (1967).  The brief meets the
requirements of Anders as it presents a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced on
appeal.  See id.; see also Stafford
v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc); High
v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  Counsel has informed this Court that he has
(1) examined the record and has found no arguable grounds to advance on appeal,
(2) served a copy of the brief on appellant, and (3) informed appellant of his
right to review the record and to file a pro se brief.  See Anders, 386 U.S. at 744; see
also Stafford, 813 S.W.2d at 509-10. 
More than thirty days have passed, and appellant has not filed any pro
se brief.  See Anders, 386 U.S. at
744-45; see also Stafford, 813 S.W.2d at 510.
II.  Independent Review of Record
Upon receiving a
"frivolous appeal" brief, we must conduct "a full examination of
all the proceedings to decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80
(1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.BCorpus Christi 2003,
no pet.).  Accordingly, we have carefully
reviewed the record and appellant's brief. 
We find nothing in the record that would arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824,
827-28 (Tex. Crim. App. 2005). 
Therefore, we agree with counsel that the appeal is frivolous and
without merit.  See id. at 828
("Due to the nature of Anders briefs, by indicating in the opinion
that it considered the issues raised in the briefs and reviewed the record for
reversible error but found none, the court of appeals met the requirement of
Texas Rule of Appellate Procedure 47.1.").
III.  Conclusion
The judgment of the
trial court is affirmed.  Having affirmed
the judgment, we now grant counsel's motion to withdraw.  We order counsel to notify appellant of the
disposition of this appeal and of the availability of discretionary
review.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc) (per curiam).       
 
NELDA V.
RODRIGUEZ
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and 
filed this 29th
day of June, 2006.




[1]Because all issues of law presented
by this case are well-settled, our memorandum opinion only advises the parties
of the Court's decision and the basic reasons for it.  See Tex.
R. App. P. 47.4.